PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ornelaz et al.
Application No. 16/440,637
Filed: 13 Jun 2019
For: DEBRIS TOLERANT FLUX GUIDED DOWNHOLE ROTATING MACHINE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed August 10, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

Applicant failed to make a proper claim for foreign priority.  See 37 CFR 1.55 and 1.76.  The application data sheet (ADS) filed June 20, 20191 lists the present application as a continuation of PCT/US2018/061014, as acknowledged on the filing receipt issued July 26, 2021.  Accordingly, the present application is considered a continuation of the PCT application.  Therefore, as there is no foreign priority claim, a petition under 37 CFR 1.55(f) for late submission of a certified copy of foreign priority application is DISMISSED.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions







    
        
            
    

    
        1 An ADS filed earlier on June 13, 2019 listed both a domestic benefit claim and a foreign priority claim to PCT/US2018/061014. However, the ADS subsequently filed on June 20, 2019 lists the present application as a continuation of PCT/US2018/061014.